
	

113 S2846 IS: To express the sense of the Senate that the Secretary of State should use his existing authority to revoke the passports of United States citizens who have provided material support to ISIS and to require the Secretary to submit a quarterly report to Congress on the use of such authority.
U.S. Senate
2014-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2846
		IN THE SENATE OF THE UNITED STATES
		
			September 17 (legislative day, September 16), 2014
			Ms. Ayotte introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To express the sense of the Senate that the Secretary of State should use his existing authority to
			 revoke the passports of United States citizens who have
			 provided material support to ISIS and to require the Secretary to submit a
			 quarterly report to Congress on the use of such authority.
	
	1.Sense of the SenateIt is the sense of the Senate that the Secretary of State—(1)is authorized to revoke the passport of any United States citizen whose activities abroad are
			 likely to cause serious damage to United States national security or
			 foreign policy; and(2)should use the authority described in paragraph (1)—(A)to revoke the passports of United States citizens who are fighting with, or otherwise providing
			 material support to, the Islamic State of Iraq and al-Sham; and(B)to prevent such individuals from returning to the United States to plan, coordinate, or carry out a
			 terrorist attack.2.Quarterly reportsThe Secretary of State shall submit a quarterly report, in classified and unclassified form, on the
			 use of the authority described in section 1 to—(1)the Committee on Armed Services of the Senate;(2)the Committee on Foreign Relations of the Senate;(3)the Committee on Homeland Security and Governmental Affairs of the Senate;(4)the Select Committee on Intelligence of the Senate;(5)the Committee on Armed Services of the House of Representatives;(6)the Committee on Foreign Affairs of the House of Representatives;(7)the Committee on Homeland Security of the House of Representatives; and(8)the Permanent Select Committee on Intelligence of the House of Representatives.
